57 F.3d 1071NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Hal C. HONEGGER, Defendant-Appellant.
No. 94-4010.
United States Court of Appeals, Sixth Circuit.
May 31, 1995.

Before BROWN, KENNEDY and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Defendant, Hal Honegger, appeals from the order of the district court denying his motion for a writ of error coram nobis.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in denying defendant's motion.


3
As the reasons why the writ should not have been issued have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.


4
Accordingly, the order of the district court is affirmed upon the reasoning set out by that court in its opinion and order filed on September 9, 1994.